                 IN THE UNITED STATES DISTRICT COURT                    FILED
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION
                                                                         D£c o s 2019
                                                                     c,~~. u.s    .
                                                                      Distr;ct ODistrict C
                                                                                 fM       OLJrt
                                                                           "'1issout~ntana

 UNITED STATES OF AMERICA,                          CR 19- 36-M-DWM

             Plaintiff,

       vs.                                        PRELIMINARY ORDER
                                                    OF FORFEITURE
 BRANDON RICHMOND TURNER,

             Defendant.


      Before the Court is the United States' Unopposed Motion for Preliminary

Order of Forfeiture. (Doc. 18.) On December 4, 2019, Defendant Brandon

Richmond Turner entered a plea of guilty to the Indictment. He also admitted the

forfeiture allegation. Turner's plea and the plea agreement provide a factual basis

and cause to issue a forfeiture order under 18 U.S.C. § 924(d). Accordingly,

      IT IS ORDERED that that motion (Doc. 18) is GRANTED. Brandon

Richmond Turner's interest in the following property is forfeited to the United

States in accordance with 18 U.S.C. § 924( d):

         • an SI Defense AR-15 rifle, serial number 0002635;

         • a Glock 19 pistol, serial number SLX243; and




                                         1
          •   assorted ammunition.

The Bureau of Alcohol, Tobacco, Firearms and Explosives, the United States

Marshals Service, or a designated sub-custodian is directed to seize the property

subject to forfeiture and further to make a return as provided by law.

       IT IS FURTHER ORDERED that the United States shall provide written

notice to all third parties asserting a legal interest in any of the above-described

property and shall post on an official government internet site

(www.forfeiture.gov) for at least 30 consecutive days as required by Rule

G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty or Maritime Claims and

Asset Forfeiture Actions, notice of the Court's preliminary order and the United

States' intent to dispose of the property in such manner as the Attorney General

may direct, pursuant to 18 U.S.C. § 982(b)(l) and 21 U.S.C. § 853(n)(l), and to

make its return to this Court that such action has been completed.

       Upon adjudication of all third-party interests, if any, the Court will enter a

final order of forfeiture.

      DATED this       ft/-   day of December, 2019.




                                           2
